Appeal by tenant, by permission, from an order of the Appellate Term affirming a final order of the Municipal Court of the City of New York, Borough of Brooklyn, determining the rent due from the tenant to his landlord to be $61.72, and awarding possession of the premises to the landlord. Order of the Appellate Term unanimously affirmed, with costs. The tenant became a statutory tenant, and that status made inoperative paragraph twenty-fourth (so-called automatic renewal clause) in the lease, after the period from October 1, 1943, to September 30, 1945. The tenant, therefore, was obligated to pay the amount of rent fixed by the Housing Expediter’s order from the date specified therein. (Stern v. Equitable Trust Co., 238 N. Y. 267.) Present — Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ.